Exhibit 10.8

 

IMS HEALTH INCORPORATED

2000 STOCK INCENTIVE PLAN

 

(As amended and restated effective October 20, 2008)

 

1.                                       Purpose of the Plan

 

The purpose of the Plan is to aid the Company and its Subsidiaries in securing
and retaining employees of outstanding ability (other than executive officers)
and to motivate such employees to exert their best efforts on behalf of the
Company and its Subsidiaries by providing incentives through the granting of
Awards.  The Company expects that it will benefit from the added interest which
such employees will have in the welfare of the Company as a result of their
proprietary interest in the Company’s success.

 

2.                                       Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)                                  Act:  The Securities Exchange Act of 1934,
as amended, or any successor thereto.

 

(b)                                 Award:  An Option, Stock Appreciation Right
or Other Stock-Based Award granted pursuant to the Plan.

 

(c)                                  Beneficial Owner: As such term is defined
in Rule 13d-3 under the Act (or any successor rule thereto).

 

(d)                                 Board:  The Board of Directors of the
Company.

 

(e)                                  Change in Control: The occurrence of any of
the following events after the Effective Date:

 

(i)                                     any Person (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, or any company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company), becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then-outstanding securities;

 

(ii)                                  during any period of twenty-four months
(not including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board, and any new director (other than
(A) a director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections 2(e) (i), (iii) or (iv) of
the Plan, (B) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or

 

--------------------------------------------------------------------------------


 

threatened proxy contest) which if consummated would constitute a Change in
Control or (C) a director nominated by any Person who is the Beneficial Owner,
directly or indirectly, of securities of the Company representing 10% or more of
the combined voting power of the Company’s securities) whose election by the
Board or nomination for election by the Company’s stockholders was approved in
advance by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;

 

(iii)                               the stockholders of the Company approve any
transaction or series of transactions under which the Company is merged or
consolidated with any other company, other than a merger or consolidation
(A) which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 66 2/3% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation and (B) after which no Person holds 20% or more of the
combined voting power of the then-outstanding securities of the Company or such
surviving entity;

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or

 

(v)                                 the Board determines that a Change in
Control shall be deemed to have occurred for purposes of the Plan, provided that
the Board may impose limitations on the effects of a Change in Control on any
Award or otherwise if the Change in Control has occurred under this
Section 2(e)(v) and not under other subsections of this Section 2(e).

 

(f)                                    Code: The Internal Revenue Code of 1986,
as amended, or any successor thereto.

 

(g)                                 Committee:  The Compensation and Benefits
Committee of the Board.  The full Board may perform any function of the
Committee hereunder, in which case the term “Committee” shall refer to the
Board.

 

(h)                                 Company: IMS Health Incorporated, a Delaware
corporation.

 

(i)                                     Disability:  Inability of a Participant
to perform the services for the Company and its Subsidiaries required by his or
her employment with the Company due to any medically determinable physical
and/or mental incapacity or disability which is permanent.  The determination
whether a Participant has suffered a Disability shall be made by the Committee
based upon such evidence as it deems necessary and appropriate.  A Participant
shall not be considered to have a Disability unless he or she furnishes such
medical or other evidence of the existence of the Disability as the Committee,
in its sole discretion, may require.

 

2

--------------------------------------------------------------------------------


 

(j)                                     Effective Date:  The date on which the
Plan takes effect, as defined pursuant to Section 19 of the Plan.

 

(k)                                  Fair Market Value: With respect to Shares,
unless otherwise determined by the Committee, on a given date, the arithmetic
mean of the high and low prices of the Shares as reported on such date on the
Composite Tape of the principal national securities exchange on which such
Shares are listed or admitted to trading, or, if no Composite Tape exists for
such national securities exchange on such date, then on the principal national
securities exchange on which such Shares are listed or admitted to trading, or,
if the Shares are not listed or admitted on a national securities exchange, the
arithmetic mean of the per Share closing bid price and per Share closing asked
price on such date as quoted on the Nasdaq System (or such market in which such
prices are regularly quoted), or, if there is no market on which the Shares are
regularly quoted, the Fair Market Value shall be the value established by the
Committee in good faith.  If no sale of Shares shall have been reported on such
Composite Tape or such national securities exchange on such date or quoted on
the Nasdaq System on such date, then the immediately preceding date on which
sales of the Shares have been so reported or quoted shall be used.  Fair Market
Value relating to the exercise price of any Non-409A Option or Stock
Appreciation Right shall conform to requirements under Code Section 409A.

 

(l)                                     409A Awards: Awards that constitute a
deferral of compensation subject to Code Section 409A and regulations
thereunder.  “Non-409A Awards” means Awards other than 409A Awards (including
Awards exempt under Proposed Treasury Regulation § 1.409A-1(b)(4) and any
successor regulation, and Awards that vested before 2005 and which therefore are
“grandfathered” under Section 409A).  Although the Committee retains authority
under the Plan to grant Options and Stock Appreciation Rights on terms that will
qualify those Awards as 409A Awards, Options and Stock Appreciation Rights are
intended to be Non-409A Awards unless otherwise expressly specified by the
Committee.

 

(m)                               LSAR:  A limited stock appreciation right
granted pursuant to Section 7(d) of the Plan.

 

(n)                                 Other Stock-Based Awards: Awards granted
pursuant to Section 8 of the Plan, including restricted Shares, restricted Share
units, Share purchase rights and deferred stock.

 

(o)                                 Option: A stock option granted pursuant to
Section 6 of the Plan.

 

(p)                                 Option Price: The purchase price per Share
of an Option, as determined pursuant to Section 6(a) of the Plan.

 

(q)                                 Participant:  An individual who is selected
by the Committee to participate in the Plan pursuant to Section 5 of the Plan.

 

(r)                                    Person:  As such term is used for
purposes of Section 13(d) or 14(d) of the Act (or any successor section
thereto).

 

3

--------------------------------------------------------------------------------


 

(s)                                  Plan:  The IMS Health Incorporated 2000
Stock Incentive Plan.

 

(t)                                    Retirement:  Termination of employment
with the Company or a Subsidiary after such Participant has attained age 65 or
age 55 and five years of service with the Company, other than a termination by
the Company or a subsidiary for cause.  The foregoing notwithstanding, the
Committee may modify this definition with respect to any Award agreement
(subject to Section 13(b)) or determine in its discretion that any other
termination shall be deemed a Retirement for purposes of the Plan.

 

(u)                                 Shares:  Shares of common stock, par value
$0.01 per Share, of the Company.

 

(v)                                 Stock Appreciation Right: A stock
appreciation right granted pursuant to Section 7 of the Plan.

 

(w)                               Subsidiary:  A subsidiary corporation, as
defined in Section 424(f) of the Code (or any successor section thereto).

 

3.                                       Shares Subject to the Plan

 

Subject to adjustment as provided in Section 9(a), the total number of Shares
which may be issued and/or delivered under the Plan is 18,448,293.  The Shares
may consist, in whole or in part, of authorized and unissued Shares or treasury
Shares.  Shares subject to an Award under the Plan that is canceled, expired,
forfeited, settled in cash, or otherwise terminated without a delivery of Shares
to the Participant, including the number of Shares withheld or surrendered in
payment of any exercise or purchase price of an Award or taxes relating to an
Award, will become available for Awards under the Plan.  In addition, in the
case of any Award granted in substitution for awards of a company or business
acquired by the Company or a Subsidiary, Shares issued or issuable in connection
with such substitute Award shall not be counted against the number of Shares
reserved under the Plan, but shall be deemed to be available under the Plan by
virtue of the Company’s assumption of the plan or arrangement of the acquired
company or business.

 

4.                                       Administration

 

(a)                                  Authority of the Committee.  The Plan shall
be administered by the Committee, which may delegate its duties and powers in
whole or in part to any subcommittee thereof consisting of at least two
individuals.  The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Plan.  The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable.  Any decision of the
Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors).  The Committee

 

4

--------------------------------------------------------------------------------


 

may, in its discretion, grant Awards either alone or in addition to, in tandem
with, or in substitution or exchange for, any other Award or any award granted
under another plan of the Company, any subsidiary, or any business entity to be
acquired by the Company or a subsidiary, or any other right of a Participant to
receive payment from the Company or any subsidiary.

 

(b)                                 Manner of Exercise of Committee Authority. 
The Committee may delegate to officers or managers of the Company or any
Subsidiary or affiliate, or committees thereof, the authority, subject to such
terms as the Committee shall determine, to perform such functions, including
administrative functions, as the Committee may determine.  In furtherance of
this delegation, if the chief executive officer of the Company is a member of
the Board, the chief executive officer, or his or her designee, shall have the
authority to grant Awards of up to an aggregate of 50,000 Shares (or such other
amount as may be specified by the Board or Committee) in each calendar year to
each Participant who is not then subject to Section 16 of the Act in respect of
the Company; provided, however, that such chief executive officer shall notify
the Committee of any such grants made pursuant to the delegated authority under
this Section 4(b).

 

(c)                                  Limitation on Repricing.  Without the prior
approval of the Company’s stockholders, Awards will not be modified in a
transaction that constitutes “repricing” within the meaning of Interpretation 44
under APB 25.

 

5.                                       Eligibility

 

Employees of the Company and its Subsidiaries, excluding any executive officer
of the Company (meaning any “officer” as defined in Rule 16a-1(f) under the Act)
and excluding any employee who is a director of the Company, are eligible to be
granted Awards. In addition, any person who has been offered employment by the
Company or a Subsidiary is eligible to be granted Awards if he or she would be
eligible upon commencement of such employment, provided that no such person may
receive any payment or exercise any right relating to an Award until such person
has commenced such employment.  Persons other than those specified in this
Section 5 are not eligible for Awards.  Participants shall be selected from time
to time by the Committee, in its sole discretion, from among those eligible, and
the Committee shall determine, in its sole discretion, the number of Shares to
be covered by the Awards granted to each Participant.

 

6.                                       Terms and Conditions of Options

 

The Committee has the responsibility to determine the terms and conditions of
each option granted under the Plan.  The options shall be non-qualified stock
options and their terms and conditions shall be set forth in a written agreement
between the Participant and IMS HEALTH.  Stock options granted under the Plan
are subject to the foregoing and following terms and conditions in this Plan, as
well as those in the Prospectus and any Award agreement, and to any other terms
and conditions that the Committee may determine:

 

(a)                                  Option Price. The Option Price per Share
shall be determined by the Committee but shall not be less than 100% of the Fair
Market Value of the Shares on the date an Option is granted.  The Committee may
require the

 

5

--------------------------------------------------------------------------------


 

Participant to pay a portion of the Option Price at the time of grant of the
option, with the remainder of the Option Price payable upon exercise of the
Option.  Such prepayment of the Option Price shall be non-refundable except to
the extent set forth in a Participant’s original option agreement or as
otherwise determined by the Committee.

 

(b)                                 Exercisability.  Options granted under the
Plan shall be exercisable at such time and upon such terms and conditions as may
be determined by the Committee, but, with the exception of certain non-US
jurisdictions, in no event shall an Option be exercisable more than ten years
after the date it is granted.

 

(c)                                  Exercise of Options.  Except as otherwise
provided in the Plan or in an Award agreement, an Option may be exercised for
all, or from time to time any part, of the Shares for which it is then
exercisable.  For purposes of Section 6 of the Plan, the exercise date of an
Option shall be the later of the date a notice of exercise is received by the
Company and, if applicable, (A) the date payment is received by the Company
pursuant to clauses (i), (ii) or (iii) in the following sentence, or (B) the
date of sale by a broker of all or a portion of the Shares being purchased
pursuant to clause (iv) in the following sentence.  Unless otherwise determined
by the Committee, the Option Price for the Shares as to which an Option is
exercised shall be paid to the Company in full not later than the time of
exercise at the election of the Participant (i) in cash, (ii) in Shares having a
Fair Market Value equal to the aggregate unpaid Option Price for the Shares
being purchased and satisfying such other requirements as may be imposed by the
Committee, (iii) partly in cash and partly in such Shares, or (iv) through the
delivery of irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to the aggregate Option Price for the Shares being
purchased.  Unless otherwise provided by the Committee, the Participant may
elect, subject to such terms and conditions as the Committee shall determine, to
have the number of Shares deliverable to the Participant as a result of the
exercise reduced by a number sufficient to pay the amount the Company determines
to be necessary to withhold for federal, state, local or other taxes as a result
of the exercise of the Option.  No Participant shall have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option
and otherwise validly exercised the Option, including provision for payment in
full for such Shares and, if applicable, has satisfied any other conditions
imposed by the Committee pursuant to the Plan.

 

(d)                                 Restrictions on Shares Issued Upon Exercise;
Other Conditions.  If and to the extent so determined by the Committee, Shares
issued upon exercise of an Option may be subject to limitations on
transferability, risks of forfeiture, deferral of delivery (subject to
Section 16), or such other terms and conditions as the Committee may impose,
subject to Section 13(b).  Such terms and conditions may include required
forfeiture of Options or gains realized upon exercise thereof, for a specified
period after exercise, in the event the Participant fails to comply with
conditions relating to non-competition, non-disclosure, non-solicitation or
non-interference with employees, suppliers, or customers, and non-disparagement
and other

 

6

--------------------------------------------------------------------------------


 

conditions specified by the Committee.

 

(e)                                  Exercisability Upon Termination of
Employment by Death or Disability.  Except as otherwise provided by the
Committee (subject to Section 13(b)), if a Participant’s employment with the
Company and its Subsidiaries terminates by reason of death or Disability after
the date of grant of an Option, (i) the unexercised portion of such Option shall
immediately vest in full (i.e., become non-forfeitable) and (ii) such portion
may thereafter be exercised during the shorter of (A) the remaining stated term
of the Option or (B) five years after the date of death or Disability.

 

(f)                                    Exercisability Upon Termination of
Employment by Retirement.  Except as otherwise provided by the Committee
(subject to Section 13(b)), if a Participant’s employment with the Company and
its Subsidiaries terminates by reason of Retirement after the date of grant of
an Option, the Participant’s unexercised Option may thereafter be exercised only
during the period ending at the earlier of five years after such Retirement or
the stated expiration date of such Option (the “Post-Retirement Exercise
Period”), provided that such Option shall be exercisable during such
Post-Retirement Exercise Period only to the extent such Option was exercisable
at the time of such Retirement. Further provided, however, that if a Participant
dies within a period of five years after such termination of employment, an
unexercised Option (to the extent not previously forfeited) may thereafter be
exercised, during the shorter of (i) the remaining stated term of the Option or
(ii) the period that is the longer of (A) five years after the date of such
termination of employment or (B) one year after the date of death. The foregoing
notwithstanding, the Committee may, in its sole discretion, vary these terms
(subject to Section 13(b)), including but not limited to by accelerating the
vesting of the unvested portion of such Option held by a Participant upon such
Participant’s Retirement, so that the Option shall not be forfeited but shall
thereafter become exercisable to the extent and at such times as such portion of
the Option would have become both vested and exercisable during the
Post-Retirement Exercise Period had the Participant’s employment not been
terminated;

 

(g)                                 Effect of Other Termination of Employment. 
Except as otherwise provided by the Committee (subject to Section 13(b)), if a
Participant’s employment with the Company and its Subsidiaries terminates for
any reason other than death, Disability or Retirement after the date of grant of
an Option as described above, the Participant’s unexercised Option may
thereafter be exercised during the period ending 90 days after the date of such
termination of employment, but only to the extent such Option was exercisable at
the time of such termination of employment, and in no event may such Option be
exercised after its stated expiration date.

 

7.                                       Terms and Conditions of Stock
Appreciation Rights

 

(a)                                  Grants.  The Committee may grant (i) a
Stock Appreciation Right independent of an Option or (ii) a Stock Appreciation
Right in connection with an Option, or a portion thereof.  A Stock Appreciation
Right granted pursuant to clause (ii) of the preceding sentence (A) may be
granted

 

7

--------------------------------------------------------------------------------


 

at the time the related Option is granted or at any time prior to the exercise
or cancellation of the related Option, (B) shall cover the same Shares covered
by an Option (or such lesser number of Shares as the Committee may determine)
and (C) shall be subject to the same terms and conditions as such Option except
for such additional limitations as are contemplated by this Section 7 (or such
additional limitations as may be included in an Award agreement).

 

(b)                                 Terms.  The exercise price per Share of a
Stock Appreciation Right shall be an amount determined by the Committee but in
no event shall such amount be less than the greater of (i) the Fair Market Value
of a Share on the date the Stock Appreciation Right is granted or, in the case
of a Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, the Option Price of the related Option and (ii) an amount
permitted by applicable laws, rules, by-laws or policies of regulatory
authorities or stock exchanges.  Each Stock Appreciation Right granted
independent of an Option shall entitle a Participant upon exercise to an amount
equal to (i) the excess of (A) the Fair Market Value on the exercise date of one
Share over (B) the exercise price per Share, times (ii) the number of Shares
covered by the Stock Appreciation Right.  Each Stock Appreciation Right granted
in conjunction with an Option, or a portion thereof, shall entitle a Participant
to surrender to the Company the unexercised Option, or any portion thereof, and
to receive from the Company in exchange therefor an amount equal to (i) the
excess of (A) the Fair Market Value on the exercise date of one Share over
(B) the Option Price per Share, times (ii) the number of Shares covered by the
Option, or portion thereof, which is surrendered.  The date a notice of exercise
is received by the Company shall be the exercise date.  Payment shall be made in
Shares or in cash, or partly in Shares and partly in cash, valued at such Fair
Market Value, all as shall be determined by the Committee.  Stock Appreciation
Rights may be exercised from time to time upon actual receipt by the Company of
written notice of exercise stating the number of Shares subject to an
exercisable Option with respect to which the Stock Appreciation Right is being
exercised.  No fractional Shares will be issued in payment for Stock
Appreciation Rights, but instead cash will be paid for a fraction or, if the
Committee should so determine, the number of Shares will be rounded downward to
the next whole Share.  The Committee shall determine whether a stock
appreciation right shall be a 409A Award or Non-409A Award, subject to
Section 16.

 

(c)                                  Limitations.  The Committee may impose, in
its discretion, such conditions upon the exercisability or transferability of
Stock Appreciation Rights as it may deem fit.  In no event shall a stock
appreciation right be exercisable more than ten years after the date it is
granted.

 

(d)                                 Limited Stock Appreciation Rights.  The
Committee may grant LSARs that are exercisable upon the occurrence of specified
contingent events.  Subject to Section 16, such LSARs may provide for a
different method of determining appreciation, may specify that payment will be
made only in cash and may provide that any related Awards are not exercisable
while such LSARs are exercisable.  Unless the context otherwise requires,
whenever the term “Stock Appreciation Right” is used in the Plan, such term

 

8

--------------------------------------------------------------------------------


 

 shall include LSARs.

 

8.                                       Other Stock-Based Awards; Cash Awards

 

The Committee may grant Awards of Shares, Awards of restricted Shares and
restricted Share units, and Awards that are valued in whole or in part by
reference to, or are otherwise based on, Shares or factors which influence the
value of Shares, including Share purchase rights (“Other Stock-Based Awards”). 
Such Other Stock-Based Awards shall be in such form, and dependent on such
conditions, as the Committee shall determine, including, without limitation, the
right to receive one or more Shares (or the equivalent cash value of such
Shares) as an outright bonus or upon the completion of a specified period of
service, the occurrence of an event and/or the attainment of performance
objectives.  Other Stock-Based Awards may be granted alone or in addition to any
other Awards granted under the Plan, but need not otherwise comply with the
restrictions applicable under Sections 6 and 7 to Other Awards.  The Committee
shall determine to whom and when Other Stock-Based Awards will be made, the
number of Shares to be awarded under (or otherwise related to) such Other
Stock-Based Awards; whether such Other Stock-Based Awards shall be settled in
cash, Shares or a combination of cash and Shares; and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof).  Cash awards, may also be granted pursuant to this Section 8.  In
addition, the Committee is authorized to grant dividend equivalents to a
Participant, entitling the Participant to receive cash, Shares, other Awards, or
other property equal in value to dividends paid with respect to a specified
number of Shares, or other periodic payments.  Dividend equivalents may be
awarded on a free-standing basis or in connection with another Award.  The
Committee may provide that dividend equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Shares,
Awards, or other investment vehicles, subject to such restrictions on
transferability and risks of forfeiture as the Committee may specify.

 

9.                                       Adjustments Upon Certain Events; Change
in Control

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)                                  Generally.  In the event of any change in
the outstanding Shares after the Effective Date by reason of any Share dividend
or split, reorganization, recapitalization, merger, consolidation, spin-off,
combination or exchange of Shares or other corporate exchange, or any large,
special, and non-recurring distribution to Stockholders, the Committee in its
sole discretion and without liability to any person may make such substitution
or adjustment, if any, as it deems to be equitable, as to (i) the number or kind
of Shares or other securities issued or reserved for issuance pursuant to the
Plan or pursuant to outstanding Awards, (ii) the Option Price, and/or (iii) any
other affected terms of such Awards (including making provision for the payment
of cash, other Awards or other property in respect of any outstanding Award). 
In the case of outstanding Awards, the Committee shall adjust such Awards upon
the occurrence of any equity restructuring within the

 

9

--------------------------------------------------------------------------------


 

meaning of Statement of Financial Accounting Standards No. 123(R) in order to
preserve without enlarging the rights of Participants with respect to such
Awards.  In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, events described
in the preceding sentence, as well as acquisitions and dispositions of
businesses and assets) affecting the Company, any subsidiary or any business
unit, or the financial statements of the Company or any subsidiary, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates and regulations or business conditions or in view of the Committee’s
assessment of the business strategy of the Company, any subsidiary or business
unit thereof, performance of comparable organizations, economic and business
conditions, personal performance of a Participant, and any other circumstances
deemed relevant.

 

(b)                                 Change in Control.  The Committee may, in
its sole discretion and without liability to any person (but subject to
Section 13(b)), determine that, in the event of a Change in Control, an Award
shall be subject to such terms and conditions as the Committee may specify in
the Award agreement and subject to Section 16, or other agreement or document,
which terms and conditions may include, without limitation, (i) the acceleration
of an Award, (ii) the payment of a cash amount in exchange for the cancellation
of an Award and/or (iii) the requiring of the issuance of substitute Awards that
will substantially preserve the value, rights and benefits of any affected
Awards previously granted hereunder.

 

10.                                 No Right to Employment

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Subsidiary to continue the employment of a Participant and shall
not lessen or affect the Company’s or Subsidiary’s right to terminate the
employment of such Participant.

 

11.                                 Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

12.                                 Nontransferability of Awards

 

An Award shall not be transferable or assignable by the Participant otherwise
than by will or by the laws of descent and distribution.  During the lifetime of
a Participant, an Award shall be exercisable only by such Participant.  An Award
exercisable after the death of a Participant may be exercised by the legatees,
personal representatives or distributees of the Participant.  Notwithstanding
anything to the contrary herein, the Committee, in its sole discretion, shall
have the authority to waive this Section 12 (or any part thereof) to the extent
that this Section 12 (or any part thereof) is not required under the
rules promulgated under any law, rule or regulation

 

10

--------------------------------------------------------------------------------


 

applicable to the Company.

 

13.                                 Amendments and Termination

 

(a)                                  Changes to the Plan.  The Board may amend,
alter or discontinue the Plan, except that (i) without the consent of a
Participant, no amendment or alteration shall materially impair any of the
Participant’s rights under an Award theretofore granted to such Participant; and
(ii) the Committee may amend or alter the Plan in such manner as it deems
necessary to permit the granting of Awards meeting requirements of the Code or
other applicable laws.  Notwithstanding anything to the contrary herein, the
Board may not amend, alter or discontinue the provisions relating to
Section 9(b) of the Plan after the occurrence of a Change in Control without the
consent of any affected Participant.

 

(b)                                 Changes to Outstanding Awards.  The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue, or terminate any Award theretofore granted and any Award agreement
relating thereto, except as otherwise provided in the Plan and except that the
Committee may not amend or alter an Award theretofore granted if such action
would result in an Award having terms that would not have been authorized or
permitted for a new grant or Award under the Plan; provided that, without the
consent of an affected Participant, no such Committee action may materially and
adversely affect the rights of such Participant under such Award.

 

14.                                 International Participants

 

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms with
local laws, regulations, or customs or otherwise to meet the objectives of the
Plan, and may, where appropriate, establish one or more sub-plans to reflect
such amended provisions.  Stock options or Other Stock-Based Awards are not part
of normal compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long service awards, pension or
retirement benefits or similar payments.

 

15.                                 Nonexclusivity of the Plan

 

Neither the adoption of the Plan by the Board nor any submission of the Plan,
specific Plan terms, or amendments thereto to a vote of stockholders of the
Company shall be construed as creating any limitations on the power of the Board
to adopt such other compensatory arrangements as it may deem desirable,
including, without limitation, the granting of awards otherwise than under the
Plan, and such other arrangements may be either applicable generally or only in
specific cases.

 

11

--------------------------------------------------------------------------------


 

16.       Compliance With Code Section 409A

 

(a)                                  409A Awards and Deferrals.  Other
provisions of the Plan notwithstanding, the terms of any 409A Award (which for
this purpose excludes any award that was both granted and vested before 2005 and
therefore is deemed to be “grandfathered” under applicable IRS regulations and
guidance unless such award is materially modified to become a 409A Award),
including any authority of the Company and rights of the Participant with
respect to the 409A Award, shall be limited to those terms permitted under
Section 409A, and any terms not permitted under Section 409A shall be
automatically modified and limited to the extent necessary to conform with
Section 409A but only to the extent that such modification or limitation is
permitted under Code Section 409A and the regulations and guidance issued
thereunder.  The following rules will apply to 409A Awards:

 

(i)                                     Elections.  If a Participant is
permitted to elect to defer compensation and in lieu thereof receive an Award,
or is permitted to elect to defer any payment under an Award, such election will
be permitted only at times in compliance with Section 409A (including transition
rules thereunder).  Such election shall be made in accordance with Exhibit A to
the 1998 Employees’ Stock Incentive Plan;

 

(ii)                                  Changes in Distribution Terms.  The
Committee may, in its discretion, require or permit on an elective basis a
change in the distribution terms applicable to 409A Awards (and Non-409A Awards
that qualify for the short-term deferral exemption under Section 409A) in
accordance with, and to the fullest extent permitted by, applicable guidance of
the Internal Revenue Service (including Proposed Treasury Regulation § 1.409A,
Preamble § XI.C and IRS Notice 2005-1), and otherwise in accordance with
Section 409A and regulations thereunder.  The Senior Vice President — Human
Resources and General Counsel of the Company are authorized to modify any such
outstanding Awards to permit election of different deferral periods provided
that any such modifications may not otherwise increase the benefits to
Participants or the costs of such Awards to the Company.  Other provisions of
this Plan notwithstanding, changes to distribution timing resulting from
amendments to this Plan or changes in Participant elections in 2008 shall not
have the affect of accelerating distributions into 2008 or causing distributions
that otherwise would have occurred in 2008 to be deferred until a year after
2008;

 

(iii)                               Exercise and Distribution.  Except as
provided in Section 16(a)(iv) hereof, no 409A Award shall be exercisable (if the
exercise would result in a distribution) or otherwise distributable to a
Participant (or his or her beneficiary) except upon the occurrence of one of the
following (or a date related to the occurrence of one of the following), which
must be specified in a written document governing such 409A Award and otherwise
meet the requirements of Treasury Regulation § 1.409A-3:

 

12

--------------------------------------------------------------------------------


 

(A)                              Specified Time.  A specified time or a fixed
schedule;

 

(B)                                Separation from Service.  The Participant’s
separation from service (within the meaning of Treasury Regulation
§ 1.409A-1(h) and other applicable rules under Code Section 409A); provided,
however, that if the Participant is a “specified employee” under Treasury
Regulation § 1.409A-1(i), settlement under this Section 16(a)(iii)(B) shall
instead occur at the expiration of the six-month period following separation
from service under Section 409A(a)(2)(B)(i).  During such six-month delay
period, no acceleration of settlement may occur, except (1) acceleration shall
occur in the event of death of the Participant, (2), if the distribution date
was specified as the earlier of separation from service or a fixed date and the
fixed date falls within the delay period, the distribution shall be triggered by
the fixed date, and (3) acceleration may be permitted otherwise if and to the
extent permitted under Section 409A.  In the case of installments, this delay
shall not affect the timing of any installment otherwise payable after the
six-month delay period.  With respect to any 409A Award, a reference in any
agreement or other governing document to a “termination of employment” which
triggers a distribution shall be deemed to mean a “separation from service”
within the meaning of Treasury Regulation § 1.409A-1(h);

 

(C)                                Death.  The death of the Participant.  Unless
a specific time otherwise is stated for payment of a 409A Award upon death, such
payment shall occur in the calendar year in which falls the 30th day after
death;

 

(D)                               Disability.  The date the Participant has
experienced a 409A Disability (as defined below); and

 

(E)                                 409A Change in Control.  The occurrence of a
409A Change in Control (as defined below).

 

(iv)                              No Acceleration.  The exercise or distribution
of a 409A Award may not be accelerated prior to the time specified in accordance
with Section 16(a)(iii) hereof, except in the case of one of the following
events:

 

(A)                              Unforeseeable Emergency.  The occurrence of an
Unforeseeable Emergency, as defined below, but only if the net amount payable
upon such settlement does not exceed the amounts necessary to relieve such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the settlement, after taking into account the extent to which the emergency
is or may be relieved through reimbursement

 

13

--------------------------------------------------------------------------------


 

or compensation from insurance or otherwise or by liquidation of the
Participant’s other assets (to the extent such liquidation would not itself
cause severe financial hardship), or by cessation of deferrals under the Plan.
Upon a finding that an Unforeseeable Emergency has occurred with respect to a
Participant, any election of the Participant to defer compensation that will be
earned in whole or part by services in the year in which the emergency occurred
or is found to continue will be immediately cancelled.

 

(B)                                Domestic Relations Order.  The 409A Award may
permit the acceleration of the exercise or distribution time or schedule to an
individual other than the Participant as may be necessary to comply with the
terms of a domestic relations order (as defined in Section 414(p)(1)(B) of the
Code).

 

(C)                                Conflicts of Interest.  Such 409A Award may
permit the acceleration of the settlement time or schedule as may be necessary
to comply with an ethics agreement with the Federal government or to comply with
a Federal, state, local or foreign ethics law or conflict of interest law in
compliance with Treasury Regulation § 1.409A-3(j)(4)(iii).

 

(D)                               Change.  The Committee may exercise the
discretionary right to accelerate the lapse of the substantial risk of
forfeiture of any unvested compensation deemed to be a 409A Award upon a 409A
Change in Control or to terminate the Plan upon or within 12 months after a 409A
Change in Control, or otherwise to the extent permitted under Treasury
Regulation § 1.409A-3(j)(4)(ix), or accelerate settlement of such 409A Award in
any other circumstance permitted under Treasury Regulation § 1.409A-3(j)(4).

 

(v)                                 Definitions.  For purposes of this
Section 16, the following terms shall be defined as set forth below:

 

(A)                              “409A Change in Control” shall be deemed to
have occurred if, in connection with a Change in Control (or any other event
defined as a change in control relating to a 409A Award under any applicable
Company document), there occurs a change in the ownership of the Company, a
change in effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, as defined in Treasury
Regulation § 1.409A-3(i)(5).

 

(B)                                “409A Disability” means an event which
results in the Participant being (i) unable to engage in any substantial

 

14

--------------------------------------------------------------------------------


 

gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii), by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or its subsidiaries.

 

(C)                                “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B))
of the Participant, loss of the Participant’s property due to casualty, or
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, and otherwise meeting the
definition set forth in Treasury Regulation § 1.409A-3(i)(3).

 

(vi)                              Time of Distribution.  In the case of any
distribution of a 409A Award, if the timing of such distribution is not
otherwise specified in the Plan or an Award agreement or other governing
document, the distribution shall be made within 60 days after the date at which
the settlement of the Award is specified to occur.  In the case of any
distribution of a 409A Award during a specified period following a settlement
date, the maximum period shall be 90 days, and the Participant shall have no
influence (other than permitted deferral elections) on any determination as to
the tax year in which the distribution will be made during any period in which a
distribution may be made;

 

(vii)                           “Specified Employee.”  “Specified Employee”
means an employee of the Company, at a time that any stock of the Company is
publicly traded, who satisfies the requirements for being designated a “key
employee” under Code Section 416(i)(1)(A)(i), (ii) or (iii) without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year.  Notwithstanding the foregoing, all employees who are
nonresident aliens during an entire calendar year are excluded for purposes of
determining which employees meet the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code without regard to Section 416(i)(5) of the Code for
such calendar year. The term “nonresident alien” as used herein shall

 

15

--------------------------------------------------------------------------------


 

have the meaning set forth in Regulations Section 1.409A-1(j).  In the event of
any corporate spinoff or merger, the determination of which employees meet the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

 

 (viii)                     Non-Transferability.  The provisions of Section 13
notwithstanding, no 409A Award or right relating thereto shall be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
Beneficiary.

 

(ix)                                Limitation on Setoffs.  If the Company has a
right of setoff that could apply to a 409A Award, such right may only be
exercised at the time the 409A Award would have been distributed to the
Participant or his or her Beneficiary.

 

(x)                                   409A Rules Do Not Constitute Waiver of
Other Restrictions.  The rules applicable to 409A Awards under this
Section 16(a) constitute further restrictions on terms of Awards set forth
elsewhere in this Plan.

 

(b)                                 Separate Payments.  Unless otherwise
specified in the applicable Award agreement, each vesting tranche of an Award
shall be deemed to be a separate payment for purposes of Code Section 409A, and
any portion of a vesting tranche that would vest on a pro rata basis in the
event of a separation from service on December 31 of a given year, and the
portion of such vesting tranche that would not so vest, each shall be deemed to
be a separate payment for purposes of Code Section 409A.

 

(c)                                  Distributions Upon Vesting.  In the case of
any Non-409A Award providing for a distribution upon the lapse of a substantial
risk of forfeiture, if the timing of such distribution is not otherwise
specified in the Plan or an Award agreement or other governing document, the
distribution shall be made not later than March 15 of the year following the
year in which the substantial risk of forfeiture lapsed, and if a determination
is to be made promptly following the end of a performance year (as in the case
of performance shares) then the determination of the level of achievement of
performance and the distribution shall be made between January 1 and March 15 of
the year following such performance year.  In all cases, the Participant shall
have no influence (aside from any permitted deferral election) on any
determination as to the tax year in which the distribution will be made.

 

(d)                                 Grandfathered Awards.  Any award that was
both granted and vested before 2005 and which otherwise might constitute a
deferral of compensation under Section 409A is intended to be “grandfathered”
under Section 409A, unless it has been materially modified since October 3,
2004.  No amendment or change to the Plan or other change (including an exercise

 

16

--------------------------------------------------------------------------------


 

of discretion) with respect to such a grandfathered award after October 3, 2004,
shall be effective if such change would constitute a “material modification”
within the meaning of applicable guidance or regulations under Section 409A,
except in the case of an award that is, following such modification, compliant
as a 409A Award or compliant with an exemption under Section 409A.

 

(e)                                  Limitation on Adjustments.  Any adjustment
under Section 13 shall be implemented in a way that complies with applicable
requirements under Section 409A so that Non- 409A Option/SARs do not, due to the
adjustment, become 409A Awards, and otherwise so that no adverse consequences
under Section 409A result to Participants.

 

(f)                                    Release or Other Termination Agreement. 
If the Company requires a Participant to execute a release, non-competition, or
other agreement as a condition to receipt of a payment upon or following a
termination of employment, the Company will supply to the Participant a form of
such release or other document not later than the date of the Participant’s
termination of employment, which must be returned within the minimum time period
required by law and must not be revoked by the Participant within the applicable
time period for revocation in order for the Participant to satisfy any such
condition.  If any amount payable during a fixed period following termination of
employment is subject to such a requirement and the fixed period would begin in
one year and end in the next, the Company, in determining the time of payment of
any such amount, will not be influenced by the timing of any action of the
Participant including execution of such a release or other document and
expiration of any revocation period.  In particular, the Company will be
entitled in its discretion to deposit any such payment in escrow during either
year comprising such fixed period, so that such deposited amount is
constructively received and taxable income to the Participant upon deposit but
with distribution from such escrow remaining subject to the Participant’s
execution and non-revocation of such release or other document.

 

(g)                                 Limit on Authority to Amend.  The authority
to adopt amendments under Section 14 does not include authority to take action
by amendment that would have the effect of causing Awards to fail to meet
applicable requirements of Section 409A.

 

                                               
(h)                                 Scope and Application of this Provision. 
For purposes of this Section 16, references to a term or event (including any
authority or right of the Company or a Participant) being “permitted” under
Section 409A mean that the term or event will not cause the Participant to be
deemed to be in constructive receipt of compensation relating to the 409A Award
prior to the distribution of cash, Shares or other property or to be liable for
payment of interest or a tax penalty under Section 409A.

 

                                               
(i)                                     Unanticipated Early Taxation of Awards. 
In the case of any vested Award other than Award as to which the Participant has
elected to be subject to taxation at grant under Code Section 83(b), if the
Participant is deemed to receive taxable income for any taxable year that is
prior to the

 

17

--------------------------------------------------------------------------------


 

taxable year in which such Award is to be settled as a result of the failure of
the Award terms hereunder to comply with the requirements of Code Section 409A,
the vested Award shall be settled immediately and cash or Shares delivered to
the Participant to the extent such Award (or the value thereof) is required to
be included in the Participant’s income.  If the Participant becomes subject to
any tax penalty or interest under Code Section 409A by reason of such Award, the
Company will reimburse the Participant on a fully grossed-up and after-tax basis
for any such tax penalty or interest (so that the Participant is held
economically harmless) ten business days prior to the date such tax penalty or
interest is due and payable by the Participant to the government.

 

17.                                 Tax Withholding.

 

The Committee shall require payment of any amount it may determine to be
necessary to withhold for statutory withholding requirements for federal, state,
local or other taxes as a result of the exercise or settlement of an Award. 
Unless the Committee specifies otherwise, the Participant may elect to pay a
portion or all of such withholding taxes by (a) delivery in Shares or (b) having
Shares withheld by the Company from any Shares that would have otherwise been
received by the Participant.

 

18.                                 Compliance with Legal and Other
Requirements.

 

The Company may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of Shares or payment of other amounts relating
to an Award until completion of such registration or qualification of such
Shares or other required action under any federal, state, local or other law,
rule or regulation, listing or other required action with respect to any stock
exchange or automated quotation system upon which the Shares or other securities
of the Company are listed or quoted, or compliance with any other obligation of
the Company, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Shares or payment of other benefits
in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations.

 

19.                                 Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of New York.

 

20.                                 Effectiveness and Termination of the Plan

 

The Plan shall be effective as of July 25, 2000.  The Plan shall terminate at
such time as no Shares remain available for issuance hereunder and the Company
has no remaining obligations with respect to outstanding Awards hereunder.

 

18

--------------------------------------------------------------------------------